Putnam Investments Code of Ethics December 2005 One Post Offi ce Square Boston, Massachusetts 02109 1-617-292-1000 www.putnam.com December, Dear Putnam Employee, Putnams Code of Ethics is an essential component of the fiduciary mindset and of our commitment to the maintenance of the highest professional standards. Taking care of other peoples money is a serious responsibility, and we need to ensure that our clients interests come first. Firms with a strong fiduciary culture are attractive to clients who are looking for superior money management, and Putnams Code is designed to ensure that Putnam preserves that trust. The rules reflected in the Code are good business practices and were not created simply to meet regulatory standards. If, from time to time, the rules seem burdensome, I ask you to put yourself in the place of our shareholders and clients, who have entrusted us to manage their assets so that they may pursue the goals of saving for retirement or funding their childrens education. We have also provided a guide to use as quick reference to some of the Codes key provisions. If you have any questions or concerns at any time, however, I encourage you to contact one of the members of our Code of Ethics staff in the Legal and Compliance Department. Ed Haldeman President and Chief Executive Officer Table of Contents Code of Ethics Overview iii PUTNAMS CODE OF ETHICS vi DEFINITIONS vii SECTION I Personal Securities Rules for All Employees 1 Rule 1: Requirements to Pre-clear 1 Rule 1: Short-Selling Prohibition 5 Rule 2: Initial Public Offerings Prohibition 5 Rule 3: Private Placement Pre-approval Requirements 6 Rule 4: Trading with Material Non-public Information 6 Rule 5: No Personal Trading with Client Portfolios 6 Rule 6: Holding of Putnam Mutual Fund Shares 7 Rule 7: Putnam Mutual Fund Employee Restrictions 8 Rule 8: Special Orders 10 Rule 9: Excessive Trading 10 Rule 1: Naked Options 10 Rule 1: Involuntary Transactions 11 Rule 2: Special Exemptions 11 SECTION II Additional Special Rules for Personal Securities Transactions of Access Persons 12 and Certain Investment Professionals Rule 1: 90-Day Short-Term Rule 12 Rule 2: 7-Day Rule 12 Rule 3: Blackout Rule 13 Rule 4: Contra-Trading Rule 14 Rule 5: No Personal Benefit 15 SECTION III General Rules for All Employees 16 Rule 1: Compliance with All Laws, Regulations, and Policies 16 Rule 2: Conflicts of Interest 16 Rule 3: Gifts and Entertainment Policy 16 Rule 4: Anti-bribery/Kickback Policy 18 Rule 5: Political Activities, Contributions, Solicitations, and Lobbying Policy 19 Rule 6: Confidentiality of Putnam Business Information 20 Rule 7: Roles at Other Entities (Outside Business Affiliations) 20 Rule 8: Role as Trustee or Fiduciary Outside of Putnam Investments 21 Rule 9: Investment Clubs 21 Rule 10: Business Negotiations for Putnam Investments 22 Rule 11: Accurate Records 22 Rule 12: Family Members Conflict Policy 22 Rule 13: Affiliated Entities 23 Rule 14: Computer System/Network Policies 24 Rule 15: CFA Institute Code of Ethics 24 Rule 16: Privacy Policy 24 Rule 17: Anti-money Laundering Policy 25 Rule 18: Record Retention 25 SECTION IV Special Rules for Officers and Employees of Putnam Investments Limited (PIL) 26 SECTION V Reporting Requirements 28 Rule 1: Broker Confirmations and Statements 28 Rule 2: Access Person  Quarterly Transaction Report 29 Rule 3: Access Person - Initial/Annual Holdings Report 29 Rule 4: Certifications 29 Rule 5: Roles at Other Entities 29 Rule 6: Reporting of Irregular Activity 30 Rule 7: Ombudsman 30 SECTION VI Education Requirements 31 Rule 1: Distribution of Code 31 Rule 2: Annual Training Requirement 31 SECTION VII Compliance and Appeal Procedures 32 SECTION VIII Sanctions 34 APPENDIX A: Insider Trading Prohibitions Policy Statement 35 APPENDIX A: DEFINITIONS: Insider Trading 36 APPENDIX A SECTION I: Rules Concerning Inside Information 37 Rule 1: Inside Information 37 Rule 2: Material Non-public Information 37 Rule 3: Reporting of Material Non-public Information 37 APPENDIX A SECTION II: Overview of Insider Trading 39 APPENDIX B: Policy Statement Regarding Employee Trades in Shares of Putnam Closed-End 43 Funds APPENDIX C: Contra-Trading Rule Clearance Form 44 APPENDIX D: CFA Institute Code of Ethics and Standards of Professional Conduct 45* APPENDIX E: Report of Entertainment Form 49 APPENDIX F Inducement Policy for Putnam Investments Limited (PIL) Employees 50 APPENDIX G Record of Inducement for Putnam Investments Limited (PIL)Employees 52 Code of Ethics Overview This overview of Putnams Code of Ethics is not intended to substitute for a careful reading of the complete document. As a condition of continued employment, every Putnam employee is required to read, understand, and comply with all of the provisions of the Code of Ethics. Additionally, employees are expected to comply with the policies and procedures contained within the Putnam Employee Handbook, which is available online on www.ibenefitcenter.com. It is the personal responsibility of every Putnam employee to avoid any conduct that could create a conflict, or even the appearance of a conflict, with our fund shareholders or other clients, or do anything that could damage or erode the trust our clients place in Putnam and its employees. This is the spirit of the Code of Ethics. In accepting employment at Putnam, every employee accepts the absolute obligation to comply with the letter and the spirit of the Code of Ethics. Failure to comply with the spirit of the Code of Ethics is just as much a violation of the Code as failure to comply with the written rules of the Code. The rules of the Code cover activities, including personal securities transactions, of Putnam employees, certain family members of employees, and entities (such as corporations, trusts, or partnerships) that employees may be deemed to control or influence. Sanctions will be imposed for violations of the Code of Ethics. Sanctions may include monetary fines, bans on personal trading, reductions in salary increases or bonuses, disgorgement of trading profits, suspension of employment, and termination of employment. The proceeds resulting from monetary sanctions will be given to a charity chosen by the Code of Ethics Officer. Insider trading Putnam employees are forbidden to buy or sell any security while either Putnam or the employee is in possession of material, non-public information (inside information) concerning the security or the issuer. A violation of Putnams insider trading policies may result in criminal and civil penalties, including imprisonment, disgorgement of profits, and substantial fines. An employee aware of or in possession of inside information must report it immediately to the Code of Ethics Officer. (See Appendix A: Overview of Insider Trading). Conflicts of interest The Code of Ethics imposes limits on activities of Putnam employees where the activity may conflict with the interests of Putnam or its clients. These include limits on the receipt and solicitation of gifts and on service as a fiduciary for a person or entity outside of Putnam. For example, Putnam employees generally may not accept gifts over $100 in total value in a calendar year from any entity or any supplier of goods or services to Putnam. In addition, a Putnam employee may not serve as a director of any corporation or other entity without prior approval of the Code of Ethics Officer. Confidentiality Information about Putnam clients and Putnam investment activity and research is proprietary and confidential and may not be disclosed or used by any Putnam employee outside Putnam without a valid business purpose. iii Putnam mutual funds All employees and certain family members are subject to a minimum 90-day holding period for shares in Putnams open-end mutual funds. This restriction does not apply to Putnams money market funds. Except in limited circumstances, all employees must hold Putnam open-end fund shares in accounts at Putnam. Portfolio managers and others with access to investment information (Access Persons) are subject to a minimum one-year holding period for holding Putnam open-end fund shares. Personal securities trading Putnam employees may not buy or sell any security for their own account without clearing the proposed transaction in advance. Clearance is facilitated through the Personal Trading Assistant (PTA), the online pre-clearance system for equity securities, and directly with the Code of Ethics Administrator for fixed-income securities and transactions in Putnam closed-end funds. Certain securities are exempted from this pre-clearance requirement (e.g., shares of open-end (not closed-end) mutual funds). Putnam employees may not buy any securities in an initial public offering or in a private placement, except in limited circumstances when prior written authorization is obtained. Clearance must be obtained in advance, between 9:00 a.m. and 4:00 p.m. Eastern Time (ET) on the day of the trade. A clearance is valid only for the day it is obtained. Putnam employees are strongly discouraged from engaging in excessive trading for their personal accounts. Employees are prohibited from making more than 10 trades in individual securities each calendar quarter. Short selling Putnam employees are prohibited from short selling any security, whether or not it is held in a Putnam client portfolio, although short selling against broad market indexes and against the box are permitted. Note, however, that short selling against the box or otherwise hedging an investment in shares of Marsh & McLennan (MMC) stock is prohibited. Confirmations of trading and periodic account statements All Putnam employees must have their brokers send copies of confirmations and statements of personal securities transactions to the Code of Ethics Administrator. This also applies to members of the immediate family who share the same household as the employee or for whom the employee has investment discretion. Employees must contact the Code of Ethics Administrator to (a) obtain an authorization [407] letter, (b) provide instructions to the broker in establishing a personal brokerage account, and (c) enter a broker account profile into PTA. Quarterly and annual reporting Each calendar quarter, Access Persons must report all their securities transactions to the Code of Ethics Officer within 15 days after the end of the quarter. All Access Persons must disclose all personal securities holdings (even those to which pre-clearance may not apply) iv upon commencement of employment, quarterly, and thereafter on an annual basis. You will be notified if these requirements apply to you. Personal securities transactions by Access Persons and certain investment professionals The Code imposes several special restrictions on personal securities transactions by Access Persons and certain investment professionals, which are summarized as follows. (Refer to Section II for details):  90-Day Short-Term Rule. No Access Person shall purchase and then sell at a profit, or sell and then repurchase at a lower price, any security or related derivative security within 90 calendar days regardless of tax lot election.  7-Day Rule. Before a portfolio manager places an order to buy a security for any portfolio he manages, he must sell from his personal account any such security or related derivative security purchased within the preceding seven calendar days, and disgorge any profit from the sale.  Blackout Rule. No portfolio manager may sell any security or related derivative security for her personal account until seven calendar days after the most recent purchase of that security or related derivative security for any portfolio she manages. No portfolio manager may buy any security or related derivative security for his personal account until seven calendar days after the most recent sale of that security or related derivative security by any portfolio he manages. Analysts are also subject to the 7-Day and Blackout Rules in connection with a recommendation to buy/outperform or sell/underperform a security.  Contra-Trading Rule. No portfolio manager may sell out of her personal account any security or related derivative security that is held in any portfolio she manages unless she has received the written approval of an appropriate CIO and the Code of Ethics Officer.  No portfolio manager may cause a Putnam client to take action for the managers personal benefit. v PUTNAMS CODE OF ETHICS Putnam Investments is required by law to adopt a Code of Ethics. The purposes of the law are to ensure that companies and their employees comply with all applicable laws and to prevent abuses in the investment advisory business that can arise when conflicts of interest exist between the employees of an investment advisor and its clients. By adopting and enforcing a Code of Ethics, we strengthen the trust and confidence reposed in us by demonstrating that at Putnam, client interests come first. The Code that follows represents a balancing of important interests. On the one hand, as a registered investment advisor, Putnam owes a duty of undivided loyalty to its clients, and must avoid even the appearance of a conflict that might be perceived as abusing the trust they have placed in Putnam. On the other hand, Putnam does not want to prevent conscientious professionals from investing for their own account where conflicts do not exist or that are immaterial to investment decisions affecting Putnam clients. When conflicting interests cannot be reconciled, the Code makes clear that, first and foremost, Putnam employees owe a fiduciary duty to Putnam clients. In most cases, this means that the affected employee will be required to forego conflicting personal securities transactions. In some cases, personal investments will be permitted, but only in a manner, which, because of the circumstances and applicable controls, cannot reasonably be perceived as adversely affecting Putnam client portfolios or taking unfair advantage of the relationship Putnam employees have to Putnam clients. The Code contains specific rules prohibiting defined types of conflicts. Because every potential conflict cannot be anticipated the Code also contains general provisions prohibiting conflict situations. In view of these general provisions, it is critical that any individual who is in doubt about the applicability of the Code in a given situation seeks a determination from the Code of Ethics Officer about the propriety of the conduct in advance. The procedures for obtaining such a determination are described in Section VII of the Code. It is critical that the Code be strictly observed. Not only will adherence to the Code ensure that Putnam renders the best possible service to its clients, it will help to ensure that no individual is liable for violations of law. It should be emphasized that adherence to this policy is a fundamental condition of employment at Putnam. Every employee is expected to adhere to the requirements of this Code of Ethics despite any inconvenience that may be involved. Any employee failing to do so may be subject to disciplinary action, including financial penalties and termination of employment, as determined by the Code of Ethics Officer, the Code of Ethics Oversight Committee, or the Chief Executive Officer of Putnam Investments. vi DEFINITIONS The words below are defined specifically for the purpose of Putnams Code of Ethics. Access Persons Each employee will be informed if he or she is considered an Access Person. The Code of Ethics Officer maintains a list of all Access Persons, categorized as follows:  All employees of Putnams Investment Division  All employees of Global Operations Services  All employees who have access to My Putnam (unless access is limited to the Wall Street Journal via Factiva )  All members of Putnams Executive Board  Senior Managing Directors and Managing Directors of the Transfer Agency  Senior Managing Directors and Managing Directors of Enterprise Services  Senior Managing Directors and Managing Directors of Putnam Retail Management (PRM) and Putnam Global Institutional Management (PGIM)  All directors, officers, employees of a registered investment advisor affiliate, i.e., Putnam Investment Management, LLC, (PIM), The Putnam Advisory Company, LLC (PAC), or Putnam Investments Limited (PIL)  Employees who have certain systems access and who have access to non-public information about any clients purchase or sale of securities or to information regarding recommendations with respect to such purchases or sales  Employees who have access to non-public information regarding the portfolio holdings of any Putnam-advised or sub-advised mutual fund  Others as defined by the Legal and Compliance Department Code of Ethics Administrator The individual designated by the Code of Ethics Officer to assume responsibility for day-to-day, nondiscretionary administration of this Code. The current Code of Ethics Administrator is Laura Rose, who can be reached at extension 11104. Code of Ethics Officer The Putnam officer who has been assigned the responsibility of enforcing and interpreting this Code. The Code of Ethics Officer shall be the Chief Compliance Officer or such other person as is designated by the Chief Executive Officer of Putnam Investments. If the Code of Ethics Officer is unavailable, the Deputy Code of Ethics Officer shall act in his stead. The Code of Ethics Officer is Tony Ruys de Perez. The Deputy Code of Ethics Officer is Kathleen Griffin. Code of Ethics Oversight Committee Has oversight responsibility for administering the Code of Ethics. Members include the Code of Ethics Officer and other members of Putnams senior management approved by the Chief Executive Officer of Putnam. Immediate family Spouse, partner, minor children, or other relatives living in the same household as the Putnam employee. Narrow-based derivative A future, swap, option, or similar derivative instrument whose return is determined by reference to fewer than 25 underlying issuers. Single stock futures and exchange traded funds based on less than 25 issuers are included. vii Personal Trading Assistant (PTA) The Personal Trading Assistant (PTA) is an internet application designed for employees to manage personal trading activities, such as pre-clearance, reporting, and certifications, in accordance with regulatory requirements and Putnams Code of Ethics. Policy statements The Insider Trading Prohibitions Policy Statement is attached to the Code as Appendix A and the Policy Statement Regarding Employee Trades in Shares of Putnam Closed-End Funds is attached to the Code as Appendix B. Private placement Any offering of a security not offered to the public and not requiring registration with the relevant securities authorities. Purchase or sale of a security Any acquisition or transfer of any interest in the security for direct or indirect consideration; this includes the writing of an option. This definition includes any transfer of a security by an employee as a gift to an individual or a charity. Putnam Any or all of Putnam, LLC and its subsidiaries, any one of which shall be a Putnam company. Putnam client Any of the Putnam mutual funds, or any advisor, trust, or other client for whom Putnam manages money. Putnam employee (or employee) Any employee of Putnam. Restricted list The list established in accordance with Rule 1 of Section I.A. Security The following instruments are defined as securities and require pre-clearance:  Any type or class of equity or debt security  Any rights relating to a security, such as warrants and convertible securities  Closed-end funds  Any narrow-based derivative Pre-clearance and reporting is not required (unless otherwise noted) for:  Currencies, Treasuries (T-bills), and direct and indirect obligations of the U.S. government and its agencies  Direct and indirect obligations of any member country in the Organization for Economic CoOperation and Development (OECD), commercial paper, certificates of deposit (CDs), repurchase agreements, bankers acceptances, and other money market instruments viii NOTE: Excluded from pre-clearance but not from reporting requirements are: Exchange-traded index funds (ETFs) containing a portfolio of securities of 25 or more issuers (e.g., SPDRs, WEBs, QQQs, iShares, HLDRs), commodities, and any option on a broad-based market index or an exchange-traded futures contract or option. Transaction for a personal account (or personal securities transaction)Securities transactions: (a) for the personal account of any employee; (b) for the account of a member of the immediate family of any employee; (c) for the account of a partnership in which a Putnam employee or immediate family member is a general partner or a partner with investment discretion; (d) for the account of a trust in which a Putnam employee or immediate family member is a trustee with investment discretion; (e) for the account of a closely held corporation in which a Putnam employee or immediate family member holds shares and for which he has investment discretion; and (f ) for any account other than a Putnam client account, which receives investment advice of any sort from the employee or immediate family member, or as to which the employee or immediate family member has investment discretion. Rule of construction regarding time periods Unless the context indicates otherwise, time periods used in the Code of Ethics shall be measured inclusively, i.e., beginning on the date from which the measurement is made. EXCEPTIONS Unless the context indicates otherwise, there will be no exceptions to the rules. ix SECTION I Personal Securities Rules for All Employees A.
